Citation Nr: 1308540	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  06-38 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD)).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to May 1966, and had subsequent Reserve service (until October 2002) with periods of active duty for training (ACDUTRA) (including from July 15, 1967 to July 29, 1967; July 27, 1968 to August 9, 1968; and from May 3, 1986 to May 17, 1986).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Philadelphia, Pennsylvania RO.  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2009 and March 2012, the Board remanded the case for additional development.

The matter of service connection for a variously diagnosed psychiatric disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

By a March 2012 letter, the Veteran was asked to provide identifying information and releases needed to secure evidence necessary to properly adjudicate his claims of service connection for migraine headaches and hypertension; a year has lapsed since the request; he has not responded.





CONCLUSION OF LAW

By failing to submit identifying information and releases for requested critical evidence needed to properly adjudicate his claims of service connection for migraine headaches and hypertension within a year following the date of the request, the Veteran has abandoned such claims, and his appeal in the matters must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In full compliance with the Board's March 2012 remand, the RO sent the Veteran letters that included VCAA compliant notice and requests for identifying information and releases for private medical treatment.  As explained below, pertinent (and perhaps critical) evidence in the matters on appeal remains outstanding.  Such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO made the necessary attempts to secure from the Veteran releases for outstanding postservice treatment records.  He has not responded (during the one year period that followed the RO's March 2012 request), and further development for such records could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.

Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's March 2012 remand noted an August 2007 VA treatment record indicating treatment by a non-VA neurologist, as well as the Veteran's January 2009 testimony that he had received treatment for migraine headaches from Drs. Corey and Elkind.  The remand also noted the Veteran's reports of taking medication for hypertension since 1984, many years prior to initial VA treatment in 2002; the remand noted that the Veteran had identified only one (deceased) private physician and no others who had treated his hypertension.  The remand instructed the RO to secure records of the non-VA treatment (after obtaining from the Veteran identifying information and releases), and specifically advised the Veteran of the provisions of 38 C.F.R. § 3.158(a) and of the consequence of a failure to respond within one year (i.e., that the claims would be considered abandoned).  The Board noted that the Veteran had been advised that records of such treatment are pertinent evidence, and that he had not responded even after multiple requests.  [Notably, in Jernigan v. Shinseki, 25 Vet. App. 220 (2012), the U.S. Court of Appeals for Veterans Claims held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere" regardless of whether an appellant has actual knowledge of what is in the regulation.]

In a March 2012 letter the RO asked the Veteran him to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of his treatment for the disabilities at issue.  The letter was mailed to his current address, and it was not returned as undelivered.  He did not respond.  The RO then readjudicated the matter in August 2012 and returned it to the Board.  More than a year has passed since the March 2012 letter was sent. 

The Veteran has declined to provide to VA identifying information and releases necessary for VA to secure evidence pertinent to his claims of service connection for migraine headaches and hypertension.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claims will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claims.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore multiple requests for identifying information and releases for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned his claims of service connection for migraine headaches and hypertension, there is no allegation of error in fact or law for appellate consideration in the matters.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for migraine headaches and hypertension is dismissed.


REMAND

On review of the record, the Board finds that the matter of service connection for a psychiatric disability must again be remanded for evidentiary development.

It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the March 2012 remand, the RO was instructed to make a formal determination of whether the circumstances of the Veteran's service in Korea were such that he served in an area of possible hostilities, such as at the DMZ.  The remand next instructed that the Veteran be asked to provide detailed information regarding his alleged stressor event in Korea, particularly a specific date, location and full name of the person shot and killed near the DMZ.  His response was to be forwarded to the JSRRC with a request that that organization attempt to verify the claimed stressor, as well as his service in an area of potential hostile/terrorist activity.  

A review of the claims file found that a March 2012 letter [from AMC] asked the Veteran to provide the necessary information.  An April 2012 memorandum [by AMC] made a formal finding that there was insufficient information for stressor verification.  However, a December 2012 stressor statement from the Veteran included details of his alleged stressor event in Korea; the April 2012 formal finding was premature.  Notably, the April 2012 memorandum made no finding regarding whether the Veteran served in an area of possible hostilities (such as the DMZ).  Hence, the Board's remand instructions were not properly fulfilled.

The March 2012 remand next instructed that the Veteran be afforded a VA psychiatric examination to determine the nature and likely etiology of his psychiatric disability/disabilities.  The examiner was to identify by medical diagnosis each psychiatric disability entity found and indicate, as to each disability diagnosed, whether such is at least as likely as not related to the Veteran's active service.  

On May 2012 examination, the VA examiner diagnosed PTSD as secondary to the Veteran's military experience/service, although the examiner had been informed that the Veteran had no independently verified stressors; the RO did not inform the examiner one way or another regarding whether the Veteran served in an area of potential hostilities.  Additionally, the examiner diagnosed depressive disorder, not otherwise specified, as secondary to PTSD.  The examiner did not offer an opinion as to whether the depressive disorder is at least as likely as not related to the Veteran's service.  

The Board finds that the May 2012 VA examination report is inadequate because it is incomplete and nonresponsive to questions posed by the Board, and under governing case law a medical opinion that avoids responding to a question posed (without adequately explaining why an opinion is not possible) is in essence a non-opinion, and therefore has no probative value.  The May 2012 VA examination report is therefore not compliant with the remand instructions.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, an adequate one must be provided or the claimant must be notified why an adequate exam will not or cannot be provided).  The matter must be remanded again to obtain the opinions sought, after the RO completes the necessary development as instructed.

Additionally, if the alleged stressor event in Korea described by the Veteran is verified, an opinion regarding whether PTSD may be diagnosed based on that stressor would be necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's December 2012 stressor statement, along with other pertinent information of record (including copies of the Veteran's service personnel records and a description of the alleged stressor) to the JSRRC and request that that organization attempt to verify the claimed stressor, as well as the Veteran's service in an area of potential hostile/terrorist activity.

2.  The RO should make a formal determination of whether the circumstances of the Veteran's service in Korea were such that he served in an area of potential hostile activity (such as at the DMZ).

3.  The RO should make a separate formal determination as to whether the Veteran was exposed to a specific stressor event in service for which there is credible corroborating evidence.

2.  The claims file should be returned to the May 2012 VA examiner for an addendum opinion.  The RO must advise the examiner of any corroborated stressor event, and whether or not the Veteran served in an area of potential hostile activity.  Based on a review of the expanded claims file (including this remand), the examiner should provide an opinion that responds to the following:

a.  As to each chronic psychiatric disability entity diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service (to include as due to a fear of hostile activity, if the Veteran's service in an area with a potential for such is corroborated).

b.  Identify the (corroborated) stressor and the symptoms that support any diagnosis of PTSD.

The examiner must explain a rationale for all opinions offered.  If the May 2012 VA examiner is unavailable, the Veteran should be afforded a new VA psychiatric examination to address the questions posed herein.

3.  The RO should then readjudicate the matter remaining on appeal (to encompass all psychiatric diagnoses shown in accordance with Clemons).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then, if in order, be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


